DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: US 2018/0042308 teaches a method for controlling the output power of a power supply of an electronic cigarette, comprising the following steps: S1: when inhalation airflow is first detected, controlling the power supply to output a first power P1 to a heating element in a first time period T1 in a first inhalation airflow flowing process, and to output a second power P2 to the heating element in a second time period T2 immediately following the first time period T1 in the first inhalation airflow flowing process, wherein P1>P2, and when flowing of the first inhalation airflow ends or when the power supply continuously outputs power for a time period greater than a first threshold TM, controlling the power supply to stop outputting power to the heating element. There is no teaching or reasonable suggestion in the prior art to further include if a time interval between a time at which the inhalation airflow is detected and a time at which the power supply previously stops outputting power to the heating element is greater than the second threshold TN, controlling the power supply to output the first power P1 to the heating element in the first time period T1 in the inhalation airflow flowing process, and to output the second power P2 to the heating element in the second time period T2 immediately following the first time period T1 in the inhalation airflow flowing process, wherein P1>P2, and when flowing of the inhalation airflow ends or when the power supply continuously outputs power for a time period greater than the first threshold TM, controlling the power supply to stop outputting power to the heating element. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2018/0325181; US 2020/0154788. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC YAARY/Examiner, Art Unit 1747